Citation Nr: 0620834	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-39 282 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 due to treatment 
by VA in March 2002.


ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

The veteran served on active military duty from March 1946 to 
September 1947.  He died in March 2002.  The appellant is the 
veteran's widow.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  According to a 
statement received from the appellant in December 2004, she 
no longer desired a personal hearing before the Board sitting 
at the RO.

For the reason indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

Effective September 2, 2004, new VA regulations establishing 
the criteria for adjudicating claims under the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 went 
into effect.  See 38 C.F.R. § 3.361 (2005).  The RO has not 
considered the appellant's claim, which was received by VA in 
2002, under the new controlling criteria, nor has the 
appellant been informed of this particular regulation.

Accordingly, to ensure due process, this case is being 
remanded for the following action:  

The RO must prepare a new rating decision 
and readjudicate the issue on appeal in 
light of 38 C.F.R. § 3.361.  If the 
benefit sought on appeal is not granted 
in full, the RO must issue a supplemental 
statement of the case, which must include 
consideration of the new criteria for 
evaluating claims for benefits under 38 
U.S.C.A. § 1151 filed after October 1, 
1997.  See 38 C.F.R. § 3.361.  The RO 
should then provide the appellant an 
opportunity to respond.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

